Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 9-16 are pending.

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 9-15, drawn to a composition in the reply filed on 11/10/21 is acknowledged.
Claim 16 is withdrawn as being drawn to a nonelected invention.
Claims 9-15 are under consideration. 

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 6/6/19, 7/26/21, and 10/27/21. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2016/0175212) and Bchir et al. (US 2018/0280258).
Zhou et al. teach a nail composition (e.g. abstract) comprising (A): a compound having a (meth)acrlyoyl group (P1) (e.g. paragraph 0160); component (B): a photoinitiator (e.g. paragraph 0174); and (C) particles (e.g. paragraph 0224-0241).  Zhou et al. teach that the composition is cured on a nail (e.g. Examples). 
Zhou et al. do not teach the inclusion of (meth)acrylic polymer particles having an average particle size of 3-21 µm.  This is made up for by the teachings of Bchir et al. 
Bchir et al. exemplify a nail composition comprising (C) (meth)acrylic polymer particles (Techpolymer ACP-8C) having an average particle size of 12-18 µm (e.g. paragraph 0302). Bchir et al. teach that the nail composition makes it possible to effectively conceal imperfections and obtain good uniformity of the product on the nails (e.g. paragraph 0303). 
Regarding Claims 9, 10, and 15, it would have been obvious to one of ordinary skill in the art at the time of filing to include the particle containing formulation of Bchir in the compositions of Zhou in order to obtain the benefits of concealing imperfections and obtaining good uniformity of the product on the nails, as taught by Bchir.  In addition, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Regarding Claim 13, Zhou et al. teach 1-80 wt% of P1 (e.g. paragraph 0165) and Bchir et al. exemplify 9 wt% of the particles (e.g. paragraph 0302), which results in 11.25-900 parts by mass of particles with respect to 100 parts by mass of component (A). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
Regarding Claim 14, Bchir et al. more broadly teach the inclusion of Jurimer MBI PMMA particles of average size 8 µm, PMMA Covabeads LH85, and Ganzpearl GMP08020 PMMA (e.g. paragraph 0057, 0106). It would have been obvious to one of ordinary skill in the art to have replaced the Techpolymer ACP-8C with any of the PMMA particles as they are all recited as suitable soft-focus fillers.  It is obvious to substitute one known element for another to obtain predictable results. 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE P BABSON/Primary Examiner, Art Unit 1619